Case 19-12371-BFK             Doc 120-1 Filed 02/17/21 Entered 02/17/21 09:20:22               Desc
                             Notice of Motion and Hearing Page 1 of 3



                             UNITED STATES BANKRUPTCY COURT
                                   Eastern District of Virginia
                                      Alexandria Division
In re:

Gaukhar Kabulovna Kussainova                     Case No. 19-12371-BFK

    Debtor.
                                                 Chapter 11


                                                 Hearing: March 23, 2021, at 11:00 am

                                  Notice of Motion and Notice of Hearing

         The Office of the U.S. Trustee has filed papers with the court:

         (1) to dismiss or convert this case to a case under chapter 7 pursuant to Section
             1112(b)(4) of the Bankruptcy Code.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult one.)

        If you do not wish the court to grant the relief sought in the motion, or if you want the
court to consider your views on the motion, then on or before seven days before the scheduled
hearing, Tuesday, March 23, 2021, at 11:00 am you or your attorney must:

■                File with the court, United States Bankruptcy Court, 200 S Washington Street,
                 Alexandria, VA 22314, a written response with supporting memorandum as
                 required by Local Bankruptcy Rule 9013-1(H). Unless a written response and
                 supporting memorandum are filed and served by the date specified, the
                 Court may deem any opposition waived, treat the motion as conceded, and
                 issue an order granting the requested relief without further notice or
                 hearing. If you mail your response to the court for filing, you must mail it early
                 enough so the court will receive it on or before the date stated above. You must
                 also mail a copy to the persons listed below.

■                Attend the hearing scheduled to be held on Tuesday, March 23, 2021, @ 11:00
John P. Fitzgerald, III
Acting United States Trustee
For Region 4
Jack Frankel, Attorney
Office of United States Trustee
1725 Duke Street, Suite 650
Alexandria, VA 22314
(703) 608-5833
Jack.I.Frankel@USDOJ.GOV
Case 19-12371-BFK         Doc 120-1 Filed 02/17/21 Entered 02/17/21 09:20:22                   Desc
                         Notice of Motion and Hearing Page 2 of 3



               o’clock a.m. United States Bankruptcy Court, Courtroom I, 2nd Floor, 200 South
               Washington Street, Alexandria, Virginia 22314. Hearing may be conducted
               remotely. If no timely response has been filed opposing the relief requested,
               the court may grant the relief without holding a hearing.


               Beginning on February 1, 2021, and continuing until further notice, unless
               otherwise ordered, all proceedings before Bankruptcy Judge Brian F. Kenney in
               the Court’s Alexandria Division, will be conducted by video conference via Zoom
               for Government in accordance with the Standing Order dated March 16, 2020,
               and currently extended through February 28, 2021, by entry of the Standing Order
               dated November 25, 2020, and the Temporary Emergency Provisions Regarding
               ZoomGov Remote Proceeding Access Information webpage. Any participant
               wishing to appear via Zoom for Government must pre-register and must also
               follow the procedures set forth on the Temporary Emergency Provisions
               Regarding ZoomGov Remote Proceeding Access Information webpage.

               Parties wishing to participate in hearings via Zoom for Government must
               transmit, via e-mail, a completed request form, linked here as a PDF-fillable
               request form, by the requesting party to the appropriate bankruptcy judge’s
               chambers, as follows:

For Judge Kenney’s chambers: EDVABK-ZOOM-Judge_Kenney@vaeb.uscourts.gov



■              A copy of any written response must be mailed to the following persons:

■                     United States Trustee, Region IV
                      1725 Duke Street, Suite 650
                      Alexandria, VA 22314

       If you or your attorney do not take these steps, the court may decide that you do not
oppose the relief sought in the motion and may enter an order granting that relief.

                                                            John P. Fitzgerald, III
                                                            Acting United States Trustee
                                                            For Region 4

                                                            /s/ Jack Frankel
                                                            Jack Frankel, Attorney
                                                            Office of United States Trustee
                                                            1725 Duke Street, Suite 650
                                                            Alexandria, VA 22314

                                                2
Case 19-12371-BFK        Doc 120-1 Filed 02/17/21 Entered 02/17/21 09:20:22                Desc
                        Notice of Motion and Hearing Page 3 of 3



                                                              (703) 608-5833 (telework)



                                     Certificate of Service

   I hereby certify that on the 17th day of February, 2021, I mailed, United States mail, first
class, postage prepaid, a true copy of this motion and notice of motion and hearing to the Debtor
and e-mailed a copy to the Debtor’s attorney.

 Steven B. Ramsdell, Esq.                           Gaukhar Kabulovna Kussainova
 Tyler, Bartl & Ramsdell, P.L.C.                    8200 Sparger St.
 300 N. Washington St., Suite 310                   McLean, VA 22102-1752
 Alexandria, VA 22314
 Email: sramsdell@tbrclaw.com


                                      /s/ Jack Frankel




                                                3
